MEMORANDUM **
Jowell Finley appeals the district court’s denial of his petition for a writ of habeas corpus following his conviction in California state court for, inter alia, carjacking and second-degree robbery. Finley argues that a jury instruction given by the trial court violated his due process rights under the Fourteenth Amendment. We have jurisdiction pursuant to 28 U.S.C. §§ 1291, 2253, and we affirm. As an initial matter, we • conclude that the California Court of Appeal’s ruling on this issue did not rest on an independent and adequate state law ground. See Bennett v. Mueller, 322 F.3d 573, 580 (9th Cir.2003).
When examining permissive inference jury instructions, the Supreme Court has held that the proper inquiry is whether there is “a ‘rational connection’ between the basic facts that the prosecution proved and the ultimate fact presumed, and the latter is ‘more likely than not to flow from’ the former.” County Court of Ulster County v. Allen, 442 U.S. 140, 165, 99 S.Ct. 2213, 60 L.Ed.2d 777 (1979) (citations omitted). Here, the ultimate fact inferred reasonably flowed from the basic facts proven at trial; the inference of guilt provided for in the instruction was rationally connected to the facts proven by the prosecution. As such, the state court’s decision denying Finley’s due process claim was neither “contrary to,” nor “an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.” See 28 U.S.C. § 2254(d)(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.